                     IN THE UNITED ST ATES DISTRICT COURT                    11/27/2019


                        FOR THE DISTRICT OF MONTANA

                                HELENA DIVISION

 LL LIQUOR, INC., d/b/a Lolo Liquor,
 a Montana corporation,
                                                 No. CV 15-71-H-SEH
                            Plaintiff,

 vs.                                             ORDER


 STATE OF MONTANA; STEVE
 BULLOCK, in his official capacity as
 the Governor of Montana;
 MONTANA DEPARTMENT OF
 REVENUE; MIKE KADAS, in his
 official capacity as the Director of the
 Montana Department of Revenue; and
 JOHN DOES I-X,

                            Defendants.



                                  BACKGROUND

       This case arises from an Agency Franchise Agreement 1 (the "Contract")

between Plaintiff LL Liquor, Inc., ("Lolo Liquor") and Defendant the State of

Montana Department of Revenue. In 2015, the Montana Legislature amended the

commission rate for all agency franchise liquor stores, including the agreement


       ' Doc. 5-1.
between Lolo Liquor and the State. 2 Lolo Liquor brought this action under the

contract clauses of the United States and Montana Constitutions. 3

      A settlement conference was held on August 29, 2019. 4 "The parties settled

the issues of compensatory damages, attorney fees, pre-judgment interest, and

costs." 5 The sole issue remaining before the Court is a dispute over post-judgment

interest. 6 Briefing on the issue was ordered. 7 Simultaneous briefs were filed. 8

None addressed whether 28 U.S.C. § 1961 applied to the post-judgment interest

issue. Additional briefs ordered by the Court were filed. 9 A hearing was held on

November 26, 2019. 10




      2
           See Doc. 8-2.
      3
           See Doc. 8.
      4
           See Doc. 99 at 2.
      5
           Doc. 99 at I .
      6
           See Doc. 99 at 6.
      7
          See Doc. 100.
      8
          See Docs. IOI, 103, 104, and 105.
      9
          See Docs. I 06, I 07, and I 08.
      10
           See Doc. 110.

                                              -2-
                                         DISCUSSION

           The parties contend that Montana statutory interest rates should apply to the

judgment in this Court notwithstanding the clear mandate of 28 U.S.C. § 1961. 11

           Plaintiff asserts that post-judgment interest should be calculated at the

Montana statutory interest rate in Mont. Code Ann. § 18-1-404( 1)(b) 12 and that

the Contract "expressly mandates" the parties' agreement to apply the Montana

rate. 13

           Defendants likewise argue that the parties agreed to the application of

Montana law, but contend that under Mont. Code Ann. § 2-9-317, Defendants

have a two-year grace period to pay the judgment before interest begins to

accrue. 14 Both arguments are contrary to applicable federal law. Plaintiff is

entitled to post-judgment interest at the rate established in 28 U.S.C. § 1961.




           11
                See Docs. 107 and 108.
           12
                See Doc. I 07.
           13
                Doc. I 07 at 4.
           14
                See Doc. I 08.

                                              -3-
I.      Post-Judgment Interest

        "It has long been the rule that an award of post-judgment interest is

procedural in nature and thereby dictated by federal law." 15 The post-judgment

interest rate is governed by 28 U.S.C. § 1961, which provides for the "mandatory

award of post-judgment interest 'on any money judgment in a civil case recovered

in a district court, "' 16 unless the parties contractually agree to waive its

application. 17 "[T]o contract around the otherwise mandatory provisions of§

1961, there must be a 'specific agreement' 'on this specific issue."' 18

        The post-judgment interest in this case is interest on a "money judgment in a

ci vi! case recovered in a district court." 19 The parties had no specific agreement as

to the issue of post-judgment interest sufficient to manifest an intent to override §

1961.


        15
          In re Cardelucci, 285 F.3d 1231, 1235 (9th Cir. 2002) (citing Hanna v. Plumer, 380
U.S. 460, 473-74 (1965)); see also James B. Lansing Sound, Inc. v. Nat'! Union Fire Ins. Co. of
Pittsburgh, Pa., 801 F.2d 1560, 1570 (9th Cir. 1986) ("Post-judgment interest is determined by
federal law.").
        16
         Planned Parenthood of the Columbia/Willamette, Inc. v. Am. Coal. of Life Activists,
518 F.3d IOI 3, I 017 (9th Cir. 2008) (quoting Ford v. A/faro, 785 F.2d 835, 842 (9th Cir. 1986)
and 28 U.S.C. § l 96l(a)).
        17
             See Oreo Corp. v. Winnerman, 642 Fed. App'x 751, 755 (9th Cir. 2016).
        18
         Oreo Corp., 642 Fed. App'x at 755 (quoting Fid. Fed. Bank, FSB v. Durga A1a Corp.,
387 F.3d 1021, 1023 (9th Cir. 2004)).
        19
             28 U.S.C. § 196l(a).

                                                -4-
        The Contract provides, under a heading titled "VENUE AND

APPLICABLE LAW," that it "shall be interpreted in accordance with the laws of

Montana." 20 This provision is no more than a general choice-of-law statement-it

makes no reference to interest rates, nor does it reveal any agreement between the

parties on the specific issue.

       Although Montana law applies when interpreting the Contract, without

more this statement does not demonstrate that the parties intended to waive

application of§ 1961. 21 No provision of the Contract contained language

expressly referencing post-judgment interest, a specific interest rate, or a waiver of

§ 1961. Plaintiff is entitled to post-judgment interest at the rate established in 28

u.s.c. § 1961.
II.    Calculation of Post-Judgment Interest Rate

       Interest awarded under § 1961 "shall be calculated from the date of the entry

of the judgment, at a rate equal to the weekly average I-year constant maturity

Treasury yield, as published by the Board of Governors of the Federal Reserve




       20
            Doc. 108-1 at 14.
       21
          See Fid. Fed. Bank, FSB, 387 F.3d at 1023 (determining that choice-of-law clause,
without any reference to interest rates, evinced no agreement between the parties to apply state
statutory interest rate to post-judgment interest and therefore failed to waive application of§
1961 ).

                                                -5-
System, for the calendar week preceding[] the date of the judgment." 22 "Interest

shall be computed daily to the date of payment ... and shall be compounded

annually." 23

       Here, the parties have stipulated to entry of judgment against Defendants for

$5,000,000 plus interest. 24 The parties further agree that "the interest shall begin

to accrue on October 1, 2019. " 2; The weekly average one-year constant maturity

treasury yield for the calendar week preceding October 1, 2019, was I. 79%. 26

                                         CONCLUSION

       Judgment shall be entered in favor of Plaintiff and against Defendants in the

amount of$5,000,000 plus interest as provided by 28 U.S.C. § 1961 from October

1, 2019, to the date of payment.




       22
            28 U.S.C. l 96l(a) (2012).
       23
            28 U.S.C. 1961(6) (2012).
       24
            See Doc. 99 at 2.
       25
            Doc. 99 at 6.
       26
         See Doc. 108 at 6-7; Doc. 108-2; Board of Governors of the Federal Reserve, Data
Download Program, https://www.federalreserve.gov/datadownload/Choose.aspx?rel=Hl 5
(accessed Nov. 26, 2019).

                                             -6-
       ORDERED:

       Plaintiff LL Liquor, Inc., is awarded judgment against Defendants State of

Montana, Governor Steve Bullock, Montana Department of Revenue, and Director

Mike Kadas in the principal amount of $5,000,000.00 USD. Post-judgment

interest will accrue at 1. 79% from and after October 1, 2019, until the judgment is

satisfied.
                       ~
       DATED this fl day of November, 2019.




                                              4~ ~d9
                                              SAME. HADDON
                                              United States District Judge




                                        -7-
